DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 03/07/2022.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hwang et al. (“Hwang”) (US 2018/0166507 A1) in view of Yang et al. (Yang”) (US.
Regarding claim 1, Hwang discloses an organic light-emitting display panel (an organic light emitting device, para. 0078), comprising:
an organic light-emitting display layer, suitable for displaying an image (a pixel array layer 320, para. 0063);
a touch sensing layer, suitable for sensing a touch event of the organic light- emitting display panel (a touch sensing layer 350, para. 0063); and
a first shielding layer, disposed between the organic light-emitting display layer and the touch sensing layer (a shielding layer 340, para. 0063), and suitable for blocking a mutual interference between the organic light-emitting display layer and the touch sensing layer (the shielding layer 340 is prepared on the display panel, that is, on the encapsulation layer 330. Since the shielding layer 340 is electrically floating or electrically grounded, it is possible to prevent deterioration of picture quality and/or touch sensitivity caused by display noise and touch noise occurring in the display panel, para. 0089).
	Hwang does not specifically disclose the first shielding layer covers a gate driver in panel (GIP) circuit of the organic light-emitting display panel.
	In a similar field of endeavor of a display device, Yang discloses a shielding layer covers a gate driver in panel (GIP) circuit of the organic light-emitting display panel (the circuit layer 103 includes a driving circuit such as a gate driving circuit, para. 0048, the protective layer 104 may completely cover the entire first side of the substrate 101. In some examples, the protective layer 104 may cover only a specific region of the first side of the substrate 101, para. 0049, fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the shielding layer as taught by Yang in the system of Hwang in order preventing risk of causing malfunctions of the driving circuit by noise during operation of the display. 
Regarding claim 2, Hwang discloses the first shielding layer is suitable for electrically floating or being electrically connected to a reference voltage (para. 0089).
Regarding claim 4, Hwang discloses in a display driving line fan-out area of the organic light-emitting display panel, the organic light-emitting display layer comprises a plurality of display driving lines, the plurality of display driving lines are disposed on a substrate, the first shielding layer covers the plurality of display driving lines, and the touch sensing layer covers the first shielding layer (the display driving circuit 740 can be a driving integrated circuit mounted on a chip-mounting area of the substrate 310, para. 0120. The connection terminal 340a can include at least one connection pad prepared at a second side (EFA2) of the substrate 310. At least one connection pad is electrically connected with at least one extending line which extends to a first non-display area (IA1) of the substrate 310 along a lateral surface of the insulating layer 345 from a first side of the transparent conductive layer 341, para. 0167, figs. 1, 11 and 13).
Regarding claim 5, Hwang discloses in a gate driver in panel (GIP) signal line area of the organic light-emitting display panel, the organic light-emitting display layer comprises a plurality of GIP signal lines, the plurality of GIP signal lines are disposed on a substrate, the first shielding layer covers the plurality of GIP signal lines, and the touch sensing layer covers the first shielding layer (paras. 0120-0121 and 0167, figs. 1, 11 and 13).
Regarding claim 6, Hwang discloses in a display area of the organic light-emitting display panel, the organic light-emitting display layer comprises a plurality of common electrodes, and the touch sensing layer comprises a plurality of sensing electrodes; the plurality of common electrodes are disposed on a substrate; the first shielding layer covers the plurality of common electrodes; and the plurality of sensing electrodes are disposed on the first shielding layer (the touch sensing layer 350 is disposed in the display module 300 so that it is possible to sense the touch position and the touch force, and also to realize a thin profile of the electronic device. Also, the electronic device according to the embodiment of the present disclosure is provided with the shielding layer 340 interposed between the touch sensing layer 350 and the pixel array layer 320, para. 0135).
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Yang and further in view of Wang et al. (“Wang”) (US 2020/0350385 A1).
Regarding claim 3, the combination of Hwang and Yang discloses a first thin film encapsulation layer, disposed between the first shielding layer and the organic light-emitting display layer (the display module 300 can include a substrate 310, a pixel array layer 320, an encapsulation layer 330, a shielding layer 340, and a touch sensing layer 350, para. 0063 of Hwang).

The combination of Hwang and Yang does not specifically disclose a second thin film encapsulation layer, disposed between the first shielding layer and the touch sensing layer.
In a similar filed of endeavor of OLED display panel, Wang discloses a second thin film encapsulation layer, disposed between the first shielding layer and the touch sensing layer (a first encapsulating layer 130, an electromagnetic interference (EMI) shielding cover 140, a second encapsulating layer 150, and a touch electrode 160, fig. 1, para. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of claimed invention to incorporate the second encapsulate as taught by Wang in the system of Hwang and Yang in order to prevent entry of water and oxygen to pixel array and display circuit more effectively.
7.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Yang in view of Wang and further in view of Bouthinon et al. (“Bouthinon’) (US 2020/0301477 A1).
Regarding claim 7, the combination of Hwang, Yang and Wang does not specifically disclose a second shielding layer, disposed between the first shielding layer and the touch sensing layer.
In a similar filed of endeavor of OLED touch display screen, Bouthinon discloses a second shielding layer, disposed between the first shielding layer and the touch sensing layer (a conductive layer 3 permeable to light, intended to be electrically coupled, preferably connected, to a ground of the device; [0054] an image sensor 5; and [0055] an electronic board 7 supporting various components (not shown), which are a function of the destination of the electronic device, para. 0051, 0056 and 0065, figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of claimed invention to incorporate the second shielding layer as taught by Bouthinon in the system of Hwang, Yang and Wang in order to provide a better shielding effect function.
Regarding claim 8, the combination of Hwang, Yang, Wang and Bouthinon discloses the second shielding layer comprises a load free driving layer (para. 0015 of Bouthinon).
Regarding claim 9, the combination of Hwang, Yang, Wang and Bouthinon discloses the second shielding layer is suitable for electrically floating or being electrically connected to a reference voltage (para. 0015 of Bouthinon).
Regarding claim 10, the combination of Hwang, Yang, Wang and Bouthinon discloses a first thin film encapsulation layer, disposed between the first shielding layer and the organic light-emitting display layer (the display module 300 can include a substrate 310, a pixel array layer 320, an encapsulation layer 330, a shielding layer 340, and a touch sensing layer 350, para. 0063 of Hwang);
a second thin film encapsulation layer, disposed between the first shielding layer and the second shielding layer (fig. 1, para. 0023 of Wang).
The combination of Hwang, Yang, Wang and Bouthinon does not specifically disclose a third thin film encapsulation layer, disposed between the second shielding layer and the touch sensing layer. However, this is matter of designer’s choice to achieve an extra protection from penetration of external moisture or oxygen into the active area of the display and prevent from being cracked by adding the extra TFE layer.
Regarding claim 11, the combination of Hwang, Yang, Wang and Bouthinon discloses in a display driving line fan-out area of the organic light-emitting display panel, the organic light-emitting display layer comprises a plurality of display driving lines, the plurality of display driving lines are disposed on a substrate (paras. 0118-0120 of Hwang), the first shielding layer covers the plurality of display driving lines, the second shielding layer covers the first shielding layer and the substrate, and the touch sensing layer covers the second shielding layer (para. 0063 of Hwang and para. 0051, 0056 and 0065, figs. 1 and 2 of Bouthinon).
Regarding claim 12, the combination of Hwang, Yang, Wang and Bouthinon discloses in a GIP signal line area of the organic light-emitting display panel, the organic light- emitting display layer comprises a plurality of GIP signal lines, the plurality of GIP signal lines are disposed on a substrate (para. 0119 of Hwang), the first shielding layer covers the plurality of GIP signal lines, the second shielding layer covers the first shielding layer, and the touch sensing layer covers the second shielding layer (para. 0027 of Hwang and para. 0051, 0056 and 0065, figs. 1 and 2 of Bouthinon).
Regarding claim 13, the combination of Hwang, Yang, Wang and Bouthinon discloses in a display area of the organic light-emitting display panel, the organic light-emitting display layer comprises a plurality of common electrodes (the second electrode (E2) is connected with the emission device layer (EDL) of each pixel (SP) in common. The second electrode (E2) can be defined as a cathode electrode or a common electrode in accordance with a direction of the current flowing in the emission device layer (EDL), para. 0081 of Hwang), and the touch sensing layer comprises a plurality of sensing electrodes (the first touch electrode (TE1) serves as a touch driving electrode (or touch sensing electrode) for the touch sensing. The second touch electrode layer 355 includes at least one of second touch electrode (TE2), paras. 0101-0102 of Hwang);
the plurality of common electrodes are disposed on a substrate (para. 0081 of Hwang);
the first shielding layer covers the plurality of common electrodes (para. 0063 of Hwang);
the second shielding layer covers the first shielding layer (para. 0051, 0056 and 0065, figs. 1 and 2 of Bouthinon); and
the plurality of sensing electrodes are disposed on the second shielding layer (para. 0051, 0056 and 0065, figs. 1 and 2 of Bouthinon).
Response to Arguments
8.	Applicant’s arguments with respect to claim 1-13 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/     Primary Examiner, Art Unit 2693